Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

                                                                                                           Clifford W. Taylor,
                                                                                                                   Chief Justice
  July 14, 2006
                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
  131236 & (72)                                                                                            Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
                                                                                                                        Justices


  WESTPORT INSURANCE COMPANY,
                  Plaintiff-Appellant,
                                                                      SC: 131236
  v                                                                   CoA: 258355
                                                                      Wayne CC: 03-337078-CK
  TONY KASSEM, f/k/a HASSAN KASSEM,
  NADIM HASSAN, and DODSON GROUP,
             Defendants-Appellees.
  _________________________________________


         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 14, 2006                       _________________________________________
                                                                                 Clerk